DETAILED ACTION
Claims 26-32 and 34-35 are pending. Claims 26-32 and 34 are amended. Claim 33 has been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on March 22, 2022.  As directed by the amendment: claims 26-32 and 34 have been amended, claim 33 has been cancelled, and 35 has been added.  Thus, claims 26-32 and 34-35 are presently pending in this application.
Applicant’s amendment to the drawings has overcome the drawing objection.
Applicant’s amendment to the claims and specification has overcome the specification objections.
Applicant’s amendment to the claims has overcome the 35 USC §112(a) rejections.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Applicant’s amendment to the 35 USC §102(a)(1) and §103 rejections, however, additional rejections are made as detailed below.  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beguin (US 3461463).
Regarding claim 26 Beguin describes an ear accessory retention system (suspension device 12, pivot block 44, protector cup 26), (what follows is a recitation of intended use) for use with a mounting rail (the rail is not positively recited, and therefore structure and arrangement of the rail similarly are not positively recited) having a retaining groove, the mounting rail configured to attach to an outer surface of the helmet at a side of the helmet between a front and a back of the helmet, the mounting rail including at least one hole configured to align with at least one existing through-hole in the helmet for facilitating common affixation of the mounting rail and retention straps to the helmet, the ear accessory retention system comprising:
an ear accessory (protector cup 26) configured to surround a user's ear, wherein at least a portion of the ear accessory is configured to be below a terminal edge of the side of the helmet when in a use position (see Fig. 1) and
a hinge mechanism (12, main support 14, 24, 44) having a first end (end at pivot block 44) and a second end (end of yoke 74), the first end configured to be coupled to the retaining groove of the mounting rail (fully capable of being mounted to a mounting rail), the second end coupled to the ear accessory (cup 26 is trunnioned in yoke 24, col. 4, ll. 23-24), the ear accessory configured to pivot relative to the hinge mechanism about a first axis (the term trunnion indicates pivotability, see also Fig. 2 depicting rotation about the axis), 
wherein the hinge mechanism (12, 14, 24, 44) when mounted to the mounting rail (this is a recitation of intended use) is configured to position and retain the ear accessory over the user's ear in the use position (position shown in Fig. 1, solid lines), and the second end of the hinge mechanism: when the hinge mechanism is mounted to the mounting rail is configured to pivot about a second axis (pivots about carriage bolt 46) generally perpendicular to the first axis (is generally perpendicular) to position and retain the ear accessory at the back of the helmet in a stowage position such that the ear accessory rests against the back of the helmet (dot-dashed outline 12b depicts that the suspension device 12 can be swung rearwardly and against the helmet proper, col. 5, ll. 61-68).  
Regarding claim 29, the system of Beguin describes wherein the second end (end of yoke 24) of the hinge mechanism is rotatably coupled to the ear accessory (is trunnioned col. 4, ll. 23-24).  
Regarding claim 30, the system of Beguin includes wherein the hinge mechanism includes a connecting member (wire 16) slidably coupled to a shoulder member (washer 66, col. 5, ll. 31-33) to adjust a length of the hinge mechanism.  
Regarding claim 31, the system of Beguin includes wherein the ear accessory (26) is pivotable relative to the connecting member (16) along the first axis (pivots about the screw/pin which holds the ear phone and permits rotation, is therefore pivotable with respect to 16).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beguin (US 3461463) in view of Durand (US 3665514).
Regarding claim 27, the system of Beguin describes the limitations of claim 27, but does not explicitly describe a microphone coupled to the ear accessory and extending away from the ear accessory. 
In related art for helmets, Durand describes a similar system that include a microphone boom 16 coupled to the headset 13 and ear pad 15.  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the system of Beguin to include a microphone so that the user would be able to communicate with others. 
Claims 26, 30-32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herzig et al. (US 5546610) in view of Rolla (US 20040218776) and Beguin et al. (US 3461463).
Regarding claim 26, Herzig describe an ear accessory retention system (fastening device 100, tab 121, holding straps 150, caps 3) for use (what follows is a recitation of intended use) with a mounting rail (the rail is not positively recited, and therefore structure and arrangement of the rail similarly are not positively recited) having a retaining groove, the mounting rail configured to attach to an outer surface of the helmet at a side of the helmet between a front and a back of the helmet, the mounting rail including at least one hole configured to align with at least one existing through-hole in the helmet for facilitating common affixation of the mounting rail and retention straps to the helmet, the ear accessory retention system comprising:
an ear accessory (3) configured to surround a user's ear, wherein at least a portion of the ear accessory is configured to be below a terminal edge of the side of the helmet when in a use position (see Fig. 1a); and
a hinge mechanism (100, 121, 150) having a first end (see annotated Fig. 1a below) and a second end (see annotated Fig. 1a below), the first end configured to be coupled (this is an intended use recitation and is dependent on the mounting rail, which is not positively recited) to the retaining groove of the mounting rail, the second end coupled to the ear accessory (3) (see annotated Fig. 1a below), 
wherein the hinge mechanism (100, 121, 150) when mounted to the mounting rail is configured to position and retain the ear accessory over the user's ear in the use position (see Fig. 1a), and the second end of the hinge mechanism: when the hinge mechanism is mounted to the mounting rail is configured to pivot about a second axis (see annotated Fig. 1a) to position and retain the ear accessory at the back of the helmet in a stowage position (col. 3, ll. 19-24, Fig. 1c).
Although Herzig appears to show a pivot point in Fig. 1b between the arm 150 and the cup 3, Herzig does not explicitly describe the ear accessory configured to pivot relative to the hinge mechanism about a first axis.
In related art for ear phones with helmets, Rolla describes a similar ear phone that includes a hinge 14 between the arm and the earcup 3.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the system of Herzig to include a hinge between the arm and the earcup in order to permit the earcup to better conform to the shape of the user’s head and thereby provide a more comfortable and effective fit of the earcup to the user.
The system of Herzig does not explicitly describe that the ear accessory rests against the back of the helmet.
In related art, Beguin describes that the ear cup can be swung against the helmet proper (col. 5, ll. 61-68).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the system of Herzig to have the earcup rest against the helmet in order to protect against dirt contamination (col. 1, ll. 54-56, Herzig).  That is, by stowing the earcup against the helmet, less dirt from the environment could enter the earcup because it would be sealed against the helmet. 

    PNG
    media_image1.png
    511
    563
    media_image1.png
    Greyscale
 
Regarding claim 30, the system of Herzig as modified describes the limitations of claim 30, but does not explicitly describe wherein the hinge mechanism includes a connecting member slidably coupled to a shoulder member to adjust a length of the hinge mechanism.
In related art Rolla includes a system wherein the hinge mechanism includes a connecting member (see annotated Fig. 1 below) slidably coupled to a shoulder member (see Fig. 1 below) to adjust a length of the hinge mechanism (has position means and includes an arrow depicting the motion of the arm, see Fig. 1, para. 0063, therefore the bottom and top portion of arm 6 are movable with respect to each other).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the system of Herzig to include the movable arm as depicted in Rolla in order to permit the earcup to be particularly placed on the user’s ear.  

    PNG
    media_image2.png
    624
    703
    media_image2.png
    Greyscale

Regarding claim 31, the system of Herzig as modified includes wherein the ear accessory is pivotable relative to the connecting member along the first axis (as modified, the earcup is pivotable, from Rolla, and would be able to be pivoted about the first axis)  
Regarding claim 32, the system of Herzig as modified includes wherein the shoulder member is pivotable about the first end along the second axis (the shoulder member from Rolla, which is similar to that of strap 150 is pivotable about the second axis).  
Regarding claim 34, the system of Herzig as modified includes wherein the shoulder (from Rolla) member pivots along the second axis (from Herzig) to position and retain the ear accessory in the stowage position (from Herzig/Beguin).  
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herzig et al. (US 5546610) in view of Rolla (US 20040218776), Beguin et al. (US 3461463) and Prendergast (US 20040244099).
Regarding claim 28, the system of Herzig as modified describes the limitations of claim 28 but does not explicitly describe wherein the first end of the hinge mechanism includes a dovetail shaped attaching component configured to releasably couple to a correspondingly shaped groove of the retaining groove.  
Herzig does describe that there is an insertion tab 121 inserted into the groove 12, but does not explicitly describe the shape of the groove and tab.
In related art for attachment of devices to helmets, Prendergast describes that a dovetail joint may be utilized to attach one component to a receiving surface and the location of which may be adjustable (para. 0053).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the setting support to include a dovetail junction between the tab and groove in order to permit the support to have an adequate junction that is easy to utilize while also permitting the support to be removable if necessary (col. 3, ll. 40-43).
Allowable Subject Matter
Claim 35 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732      

/ALISSA L HOEY/Primary Examiner, Art Unit 3732